Name: Council Regulation (EEC) No 3396/83 of 14 November 1983 on the conclusion of the Agreement in the form of an exchange of letters amending Table II annexed to Protocol 2 of the Agreement between the European Economic Community and the Swiss Confederation
 Type: Regulation
 Subject Matter: European construction;  international affairs;  agricultural activity;  Europe
 Date Published: nan

 2.12.1983 EN Official Journal of the European Communities L 337/1 COUNCIL REGULATION (EEC) No 3396/83 of 14 November 1983 on the conclusion of the Agreement in the form of an exchange of letters amending Table II annexed to Protocol 2 of the Agreement between the European Economic Community and the Swiss Confederation THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the recommendation from the Commission, Whereas, by means of an exchange of letters of 4 and 5 February 1981, the European Economic Community and the Swiss Confederation agreed on trade concessions regarding processed agricultural products covered by Table II annexed to Protocol 2 of the Agreement of 22 July 1972 concluded between these same parties (1); Whereas it has been found desirable formally to amend, as a result, the text of the said Table; whereas, therefore, the Agreement in the form of an exchange of letters provided for this purpose should be approved, HAS ADOPTED THIS REGULATION: Article 1 The Agreement in the form of an exchange of letters amending Table II annexed to Protocol 2 of the Agreement between the European Economic Community and the Swiss Confederation is hereby approved on behalf of the Community. The text of the Agreement is attached to this Regulation. Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Agreement in the form of an exchange of letters in order to bind the Community. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 November 1983. For the Council The President C. SIMITIS (1) OJ No L 300, 31. 12. 1972, p. 189 and OJ No L 303, 28. 10. 1978, p. 25.